Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 5-8 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by Chiang et al (US Patent 11,145,676).
3.	Regarding independent claim 1, Chiang et al teaches a device, comprising: a non-volatile analog resistive memory cell (Fig. 1, #110) comprising a first memory cell (Fig. 1, MC connected with BL1, WL1, and SL1 for example), and a second memory cell (Fig. 1, MC connected with BLN, WLM, and SLN for example); wherein the first memory cell (Fig. 1, MC connected with BL1, WL1, and SL1 for example) comprises: a first resistive memory device (Fig. 2A, #203)  comprising a first terminal (Fig. 2A, drain of #201) and a second terminal (Fig. 2A, the contact connect #203 and BLX), and a tunable conductance (Fig. 2A, #203, where #203 is a resistive memory which has tunable conductance); a first select transistor (Fig. 2A, #201) comprising a first ferroelectric field-effect transistor (FeFET) device (Fig. 2A, #201, column 3, lines 24-25 ) which comprises a gate terminal (Fig. 2A, #201, G), a source terminal (Fig. 2A, #201, S), and a drain terminal (Fig. 2A, #201, D), wherein the gate terminal (Fig. 2A, #201, G) of the first FeFET device (Fig. 2A, #201) is connected to a first word line (Fig. 2A, WLx), the source terminal (Fig. 2A, #201, S) of the first FeFET device (Fig. 2A, #201)is connected to a first source line (Fig. 2A, SLx), and the drain terminal (Fig. 2A, #201, D) of the first FeFET device (Fig. 2A, #201)is connected to the first terminal (Fig. 2A, drain of #201) of the first resistive memory device (Fig. 2A, #203); and wherein the second terminal (Fig. 2A, the contact connect #203 and BLX) of the firs resistive memory device (Fig. 2A, #203) is connected to a first bit line (Fig. 2A, BLx); and wherein the second memory cell (Fig. 1, MC connected with BLN, WLM, and SLN for example) comprises: a second resistive memory device (Fig. 2A, #203, where 2nd resistive memory device is exactly same as 1st resistive memory device but in different location of the memory, for example MC connect to WL1, BL1, SL1 vs MC connect to WLM, BLN and SLN) comprising a first terminal (Fig. 2A, drain of #201) and a second terminal (Fig. 2A, the contact connect #203 and BLX), and a tunable conductance (Fig. 2A, #203, where #203 is a resistive memory which has tunable conductance); a second select transistor (Fig. 2A, #201) comprising a second ferroelectric field-effect transistor (FeFET) device (Fig. 2A, #201, column 3, lines 24-25 ) which comprises a gate terminal (Fig. 2A, #201, G), a source terminal (Fig. 2A, #201, S), and a drain terminal (Fig. 2A, #201, D), wherein the gate terminal (Fig. 2A, #201, G) of the second FeFET device (Fig. 2A, #201)is connected to a second word line (Fig. 2A, WLx), the source terminal (Fig. 2A, #201, S) of the second FeFET device (Fig. 2A, #201)is connected to a second source line (Fig. 2A, SLx), and the drain terminal (Fig. 2A, #201, D) of the second FeFET device (Fig. 2A, #201)is connected to the first terminal (Fig. 2A, drain of #201) of the second resistive memory device (Fig. 2A, #203); and wherein the second terminal (Fig. 2A, the contact connect #203 and BLX) of the second resistive memory device (Fig. 2A, #203) is connected to a second bit line (Fig. 2A, BLx).  
6. The device of claim 5, wherein a conductance of the non-volatile analog resistive memory cell (Fig. 1, #110) is proportional (Fig. 1, where the proportion could be 1:1) to a difference between a conductance value of the first resistive memory device (Fig. 2A, #203) of the first memory cell (Fig. 1, MC connected with BL1, WL1, and SL1 for example), and a conductance value of the second resistive memory device (Fig. 2A, #203) of the second memory cell (Fig. 1, MC connected with BLN, WLM, and SLN for example).  
4. 	Regarding claim 7, Chiang et al teaches the first (Fig. 1, MC connected with BL1, WLM, SL2 for example) and second memory cells (Fig. 1, MC connected with BL1, WLM, and SL1 for example) are disposed adjacent to each other in a given row of an array of non-volatile analog resistive memory cell (Fig. 1, #110)s; and the first and second word line (Fig. 2A, WLx) comprise a same word line (Fig. 2A, WLx).  
5. 	Regarding claim 8, Chiang et al teaches the first memory cell (Fig. 1, MC connected with BL1, WL1, and SL1 for example) is disposed in a first array of non-volatile analog resistive memory cell (Fig. 1, #110)s; and the second memory cell (Fig. 1, MC connected with BLN, WLM, and SLN for example) is disposed in a second array (Fig. 1, where MC connected with BL1, WL1 could be in different array MC connected BLN, WLM) of non-volatile analog resistive memory cell (Fig. 1, #110)s, which is separate from the first array (see Fig. 1) of non-volatile analog resistive memory cell (Fig. 1, #110)s.  




Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al (US Patent 11,145,676) in view of Slesazeck et al (Pub. No.:  US 2019/0172539).

8.	Regarding independent claim 9, Chiang et al teaches all limitation above.
Chiang et al is silent with respect to the memory devices comprise phase-change memory devices.  
Slesazeck et al teaches the memory devices comprise phase-change memory devices (Fig. 1c, #130).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the teachings of Slesazeck et al to the teaching of Chiang et al such that phase change memory is cheaper and widely in use.

Allowable Subject Matter
9.	Claims 1-4, 10-20 are allowed.
10.	The following is an examiner’s statement of reasons for allowance: 
11.	With respect to independent claims 1, there is no teaching, suggestion, or motivation for combination in the prior art to wherein the source terminal (Fig. 2A, #201, S) of the first FeFET device (Fig. 2A, #201)is connected to a first source line (Fig. 2A, SLx), and the source terminal (Fig. 2A, #201, S) of the second FeFET device (Fig. 2A, #201)is connected to a second source line (Fig. 2A, SLx); wherein the drain terminal (Fig. 2A, #201, D)s of the first and second FeFET devices are connected to the first terminal  of the resistive memory device (Fig. 2A, #203); and wherein the second terminal of the resistive memory device (Fig. 2A, #203) is connected to a bit line (Fig. 2A, BLx).
12.	With respect to dependent claims 2-4, since these claims are depending on claim 1, therefore claims 2-4 are allowable subject matter. 
13.	With respect to independent claims 10, Overall there is no teaching, suggestion, or motivation for combination in the prior art configured to  a second select transistor (Fig. 2A, #201) comprising a second FeFET device (Fig. 2A, #201)which comprises a gate terminal (Fig. 2A, #201, G), a source terminal (Fig. 2A, #201, S), and a drain terminal (Fig. 2A, #201, D); wherein the gate terminal (Fig. 2A, #201, G) of the first FeFET device (Fig. 2A, #201)is connected to a first word line (Fig. 2A, WLx), and the gate terminal (Fig. 2A, #201, G) of the second FeFET device (Fig. 2A, #201)is connected to a second word line (Fig. 2A, WLx); wherein the source terminal (Fig. 2A, #201, S) of the first FeFET device (Fig. 2A, #201)is connected to a first source line (Fig. 2A, SLx), and the source terminal (Fig. 2A, #201, S) of the second FeFET device (Fig. 2A, #201)is connected to a second source line (Fig. 2A, SLx); wherein the drain terminal (Fig. 2A, #201, D)s of the first and second FeFET devices are connected to the first terminal of the resistive memory device (Fig. 2A, #203); and wherein the second terminal of the resistive memory device (Fig. 2A, #203) is connected to a bit line (Fig. 2A, BLx).
14.	With respect to dependent claims 11-20, since these claims are depending on claim 10, therefore claims 11-20 are allowable subject matter. 


Conclusion

15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, Ting et al (Pub. No.:  US 2014/0177318 A1).
		Ting et al (Pub. No.:  US 2014/0177318 A1) shows resistive memory with multiple access transistors.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Han Yang whose telephone is (571) 270-3048.  The examiner can normally be reached on Monday-Friday 8am-5pm with alternate Friday off.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HY
12/01/2022
/Han YANG/
Primary Examiner, Art Unit 2824